PER CURIAM.
This is a suit brought in the court below to recover damages resulting from a railroad collision. The plaintiff in error, defendant in the court, below, filed a general demurrer to the declaration, which on hearing was overruled by the court, whereupon, without waiting for final judgment in the case, the plaintiff in error sued out this writ. For late cases, see Heike v. United States, 217 U. S. 423, 30 Sup. Ct. 539, 54 L. Ed. 821; Sheppy v. Stevens, 200 Fed. 946, 119 C. C. A. 330.
The writ of error is dismissed.

£=s>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes